UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED) November 22, 2011 ASTRO-MED, INC (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) COMMISSION FILE NUMBER0-13200 RHODE ISLAND 05-0318215 (STATEOR OTHER JURISDICTION OFINCORPORATION OR ORGANIZATION) (IRS EMPLOYER IDENTIFICATIONNUMBER) , WEST WARWICK, RI 02893 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES, INCLUDING ZIP CODE) (401-828-4000) (REGISTRANT’S TELEPHONE NUMBER, INCLUDING AREA CODE) ITEM 2.02. RESULTS OF OPERATIONS AND FINANCIAL CONDITION On November 22, 2011, Astro-Med, Inc. (the “Company”) issued a press release in which it disclosed unaudited financial information related to third quarter consolidated earnings.A copy of the press release relating to such announcement, dated November 22, 2011, is attached hereto as Exhibit 99.1 and is incorporated herein by reference. This information shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. ITEM 9.01.FINANCIAL STATEMENTS AND EXHIBITS (c)Exhibit Exhibit no.Exhibit Press Release dated November 22, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrants have duly caused this report to be signed on their behalf by the undersigned thereunto duly authorized. ASTRO-MED, INC. Date November 22, 2011 By: /s/Joseph P. O'Connell Joseph P. O'Connell Senior Vice President, Treasurer and Chief Financial Officer INDEX TO EXHIBITS Exhibit No.Exhibit 99.1Press Release Dated November 22, 2011
